IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 WEIRFIELD COAL, INC.,                         : No. 120 MM 2018
                                               :
                     Respondent                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 GLOBAL INDEMNITY GROUP AND                    :
 PENN-STAR INSURANCE CO.,                      :
                                               :
                     Petitioners               :


                                        ORDER



PER CURIAM

      AND NOW, this 5th day of November, 2018, the Petition for Allowance of Appeal,

treated as a Petition for Review, is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.